Citation Nr: 1443625	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure ("diabetes mellitus"). 

2.  Entitlement to service connection for bilateral cataracts with glaucoma, to include as secondary to diabetes mellitus type II ("eye disability").  


REPRESENTATION

Appellant represented by:	Rebecca Patrick, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1956 to March 1959.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2011, the Veteran testified at a Board hearing that was held before the undersigned Acting Veteran's Law Judge (AVLJ) in Columbia, South Carolina.  A transcript of the hearing is included in the claims file.  

This claim was previously before the Board in August 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to assist the Veteran in the development of his claim, to include obtaining a VA examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).







FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

2.  The Veteran did not have service in Korea or along the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971.  

3.  Diabetes mellitus was not manifested in service, to include as due to exposure to herbicides, has not been productive of symptoms continuously since service, or to a compensable degree within one year of service discharge, and any current diabetes mellitus is not otherwise etiologically related to such service.  

4.  An eye disability is not casually or etiologically related to the Veteran's military service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

2.  An eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Veteran's claims involve multiple theories of service connection.  He asserts that he is entitled to presumptive service connection for diabetes mellitus as due to exposure to herbicides while serving in Korea.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  His claim involves a chronic disease.  38 C.F.R. § 3.309(a).  Diabetes mellitus is specifically named as a chronic disease.  Id.  For chronic diseases, service connection may be awarded where chronicity during service, continuity of symptomatology after service, or manifestations to a compensable degree within one year of service separation is shown.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  In the event that service connection is not warranted under the herbicide exposure presumption or as a chronic disease, service connection may also be awarded on a direct basis.  As a general matter, service connection on a direct basis requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes Mellitus

The Veteran contends that his currently diagnosed diabetes mellitus is etiologically related to his active service.  He also argues his eye disability is secondary to his diabetes mellitus.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal is denied.  

The Board notes that this is a case where the Veteran's service treatment records are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis.  In such a case, where records in the control of the VA are unavailable due to no fault of the Veteran the duty to notify and assist is heightened. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Additionally, under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran's VA examination demonstrates a current diagnosis of diabetes mellitus.  The current disability element of service connection is well established.  
The Veteran has claimed service connection for diabetes as due to herbicide exposure in service.  The Board finds that because the Veteran did not serve in Vietnam or Korea during the applicable presumptive period and has not otherwise established exposure to herbicides during service, the Board may not apply 38 C.F.R §§ 3.307 and 3.309 and presumptive service connection based upon exposure to herbicides is not warranted in this case. 

The Board will next determine if service connection is warranted on a direct basis.  

The evidence does not establish that the Veteran's diabetes mellitus was "chronic" during his active service.  As noted above, the Veteran's service treatment records are not available.  However, there is no additional evidence of record that states that the Veteran was diagnosed with diabetes mellitus in service.  The Veteran testified at a Board hearing in February 2011 and he stated that he believes that he was told that he had "borderline diabetes" in service.  However, he also stated that he did not go to a hospital or sickbay; he said this diagnosis was made in the field.  The Board notes that it is not possible to diagnose diabetes mellitus just based on symptoms alone, as a scientific urinalysis is required for a proper diagnosis.  As such, the Board finds this statement by the Veteran not probative and there is no additional competent medical or lay evidence that shows that diabetes mellitus was "chronic" during active service.  38 C.F.R. § 3.303(b).  

Further, there is no evidence of continuity of symptomatology.   The first diagnosis of record for diabetes mellitus is 2000, but it is evident from treatment records that the Veteran had a diagnosis prior to that time.  The Veteran stated at his hearing that he was first diagnosed by Dr. Wilkins and then was treated by Dr. Cone, and that his initial diagnosis was more than 50 years ago.  However, treatment records prior to 2000 have been destroyed.  The Veteran submitted a letter from Dr. Cone dated January 2002, that he began treating the Veteran in 1986 for a heart disability, but the letter does not mention anything regarding the Veteran's diabetes mellitus.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   As such, service connection based on continuity of symptomatology is not warranted.  

Certain chronic diseases, such as diabetes mellitus, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, the presumption of service connection does not apply in this case because, as noted above, the Veteran was discharged in 1959 and there were no identified possible manifestations of diabetes mellitus before 2000.  Service connection is not warranted on a presumptive basis.  Id.  

The Veteran has stated that he believes his diabetes mellitus is related to insecticide exposure during service.  The Veteran has submitted several articles that discuss a correlation between insecticides and an increased risk of contracting diabetes.  However, none of these articles provides an etiological link between the Veteran's current diabetes mellitus and an incident in service.  The Board concedes that the Veteran was exposed to insectides in service.  Military records from this period discuss the use of insecticides in Korea during the period the Veteran was stationed there.  

The Veteran's primary argument for service connection is that he was exposed to dust palliatives while serving in Korea.  Specifically, he argues that Lindane, DDT, and methoxychlor were sprayed aerially above soldiers to protect against mosquitos and lice.  The Veteran submitted two official Department of Defense articles from the Armed Forces Pest Control Board supporting his assertion.  The Board does not dispute that chemicals were used.  However, the competent evidence of record does not provide a nexus between the Veteran's currently diagnosed diabetes mellitus and the chemicals used by the United States Armed Forces to control mosquitos and lice while soldiers were stationed in Korea.  This is a mere hypothesis and service connection cannot be granted on this basis.  At best the evidence of record, to include research articles that the Veteran has provided to support his case, states that there is an increased risk of developing diabetes mellitus when in contact with a certain amount of DDT or other similar insecticides and that this possibility should be studied.  The articles submitted do not provide an etiology regarding the Veteran's diabetes mellitus.  

As a part of the development of his claim, the Veteran was provided with a VA examination to determine the etiology of his diabetes mellitus.  At a VA examination provided in August 2012 and the subsequent addendum, the examiner states that he is unaware of any direct connection of petroleum based agents, especially non-herbicidal based agents that would have any direct correlation to a diagnosis of diabetes mellitus.  It is less likely than not that a petroleum based dirt palliative would lead to a diagnosis of type 2 diabetes mellitus, because of the lack of herbicidal exposure.  

The Veteran and his representative have done extensive research in an attempt to link his current diabetes mellitus diagnosis with his exposure to non-herbicidal based insecticides during service to serve as an etiology of his current disability.  However, the research alone does not provide a sufficient link; the law requires a causal relationship that the current record does not support.  The Veteran's and his representative's proffered statements do not identify any basis on which a lay witness could be competent to relate diabetes mellitus to any incident in service.  There is no competent evidence which relates this specific Veteran's diabetes mellitus to any incident in service.  The submitted articles generally discuss an increase of risk to certain disease due to exposure to DDT and other insecticides, but these articles do not represent medical evidence linking the Veteran's diabetes to exposure to DDT or other dust palliatives.  The Board finds that the Veteran's diabetes mellitus is not related to service.  Service connection on a direct basis is not warranted.  38 C.F.R. § 3.303(d).  

In light of the foregoing, the Board concludes that service connection is not warranted for diabetes mellitus on the basis of herbicide exposure presumption, chronicity, continuity of symptomatology, compensable manifestations within one year of separation from service, or nexus to some incident in service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.  

Eye Disability 

The Veteran contends that he has an eye disability as secondary to his diabetes mellitus.  The Veteran has been diagnosed with bilateral cataracts and glaucoma.   As the Veteran has not been service connected for diabetes mellitus, the Board is not able to warrant service connection for the Veteran's eye disability on a secondary basis.  The medical evidence of record does not show that the Veteran's current bilateral eye disability is due any service-connected disability or because of any event, injury, or disease incurred in service.  Based upon a review of the evidence, the Board concludes that service connection is not warranted for the Veteran's eye disability.  

The Board acknowledges the Veteran's belief that his eye disability is related to his military service.  However, the Board notes that as a layman, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for his eye disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA's duty to notify has been satisfied through a notice letter provided to the Veteran in December 2007 that fully addressed all notice elements prior to initial adjudication in June 2008.  

The Veteran testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

VA has satisfied the duty to assist in obtaining existing records in support of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are not associated with claims file.  The VA attempted to locate the Veteran's service records, but they are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran does not allege that there are any outstanding records, which he wants, associated with the claims file.

As noted above, the instant claim was most recently remanded in August 2012 for additional development, specifically obtaining a VA examination and readjudicating the claim.  The Veteran has been afforded a VA examination, a review of his post service medical records and a medical opinion in August 2012 relating to his diabetes mellitus disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history of the Veteran, and provide an adequate basis for the opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was most recently readjudicated in a February 2013 supplemental statement of the case.  

ORDER

Entitlement to service connection for diabetes mellitus type II is denied. 

Entitlement to service connection to cataracts with glaucoma as secondary to diabetes mellitus is denied.  



____________________________________________
T. Jones 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


